Title: To Thomas Jefferson from Francis Coffyn, 4 June 1786
From: Coffyn, Francis
To: Jefferson, Thomas



Sir
Dunkerque 4th. June 1786.

I received your Excellencys most respected favour of 31st. Ultme. inclosing a copy of a regulation made by this Gouvernment on the Subject of Tobacco, which agreeable to your Excellencys orders I have communicated to the native and American Merchants at this place concerned in the Commerce of that article.
In consequence of this regulation I imagine proposals from these Merchants will be made to the Farmers general to sell them two or Three thousand Hhds. of Tobacco remaining in the Stores at Dunkerque where the privilege of the Company is not exercised, it being a free port.
I have the honor to remain with the highest respect, your Excellency’s Most obedient and most Humble Servant,

F. Coffyn

